On Rehearing.
MONROE, C. J.
The facts in this case being similar to_, and the legal principles applicable thereto being identical with, those governing the case of Tremont Lumber Co. v. A. H. May, Assessor, et al., 78 South. 6501 (No. 22772) this day decided, the reasons given for that judgment are assigned for this; and it is therefore now ordered and decreed that the judgment appealed from be annulled, in so far as it maintains the plea of prescription herein filed and dismisses this suit, and in so far as it condemns plaintiff to pay all penalties provided by existing laws and 10 per cent, attorney’s fees.
It is further decreed that the case be remanded *421to the district court to be tried upon its merits, and that the rights of the litigants with respect to such penalties and fees be reserved and determined by the judgment to be hereafter rendered.
It is further decreed that, in so far as said judgment dissolves the injunction herein issued, it be affirmed, without prejudice, however, to the right of plaintiff to obtain such injunction as it may be entitled to, upon its complying with the law, and particularly with the requirements of section 56 of act 170 of 1808.
It is further decreed that the costs of this appeal be paid by plaintiff, and that those of the district court await the result of the trial.